Citation Nr: 1452543	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to May 1969.  He is a recipient of the Purple Heart and served in Vietnam.  He died in March 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant's claim is now under the jurisdiction of the RO in St. Petersburg, Florida.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Appellant contends that the Veteran developed acute myeloid leukemia as a result of Agent Orange exposure while serving in Vietnam, he died as a result of complications from leukemia in March 2010, and his cause of death should have been service-connected.  An April 2012 includes the Veteran's death certificate among the evidence considered; however, it does not appear that a copy of the Veteran's death certificate is associated with his claims file.  On remand, a copy of the death certificate should be obtained.

The RO denied the appellant's claim because acute myeloid leukemia is not a condition which VA presumes as due to Agent Orange exposure; however, the record includes a July 2010 letter from a VA physician who stated that the Veteran died due to complications from acute myeloid leukemia and concludes that the Veteran's exposure to Agent Orange while in Vietnam "more likely than not contributed to his developing" acute myeloid leukemia "by a 50 percent or greater probability."  The VA physician did not provide any explanation or rationale in support of this conclusion.

The Veteran's specific type of cancer is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e); however, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The July 2010 VA doctor's statement does indicate that the Veteran's leukemia may have developed as a result of Agent Orange exposure in Vietnam.  As such, a remand is necessary to obtain a medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of the Veteran's March 2010 death certificate.

2.  Thereafter, the Veteran's claims file should be forwarded to an appropriate VA medical examiner for a medical opinion on the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and the Appellant's assertions.  The examiner should render an opinion on the following questions:

(a)  What was/were the primary/immediate cause(s) of the Veteran's death?

(b)  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's acute myeloid leukemia or any other cause of death may be found to have been causally or etiologically related to any incident of active duty service, to include his presumed exposure to Agent Orange while in Vietnam?

A complete and detailed rationale should be given for all opinions and conclusions expressed, with a discussion of the facts and medical principles involved in forming the basis of any opinion. 

3.  Then readjudicate the Appellant's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



